Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms.  S.R. Amoroso on 2/17/21.
Examiner’s Amendment to Claims:
Cancel claims 14 and 17-24.
In claim 4, line 4, after “culture medium;” delete “and/or” and substitute therefor ---- and ----.
In claim 4, line 7, after “host cell; ” delete “and/or” and substitute therefor ---- and ----.

The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-5, 9-13, 15-16 and 25 are directed to a method for production of an oligosaccharide comprising a lacto-N-triose II (LNT-II; GlcNAc(β1-3)Gal(β1-4)Gluc) as a core trisaccharide by a genetically modified microbial host cell, comprising
 - providing a genetically modified microbial host cell that comprises: at least one recombinant glycosyltransferase; 
increased expression or activity of at least one endogenous  export protein capable of exporting the oligosaccharide; and 
decreased expression or inactivation of at least one export protein that exports precursors of the oligosaccharide from the host cell; 
- cultivating the host cell in a medium under conditions permissive for the production of the oligosaccharide, whereby the oligosaccharide is exported into the medium at an increased level compared to the unmodified host cell, and 
- obtaining the oligosaccharide from the medium.
Claimed method is free of prior art. Further, the prior art fails to suggest such specifically claimed method. Hence, said method is also non-obvious.
Claims 1, 3-5, 9-13, 15-16 and 25 are allowed.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932.  The examiner can normally be reached on full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656